[Cite as State v. Colburne, 2015-Ohio-4348.]


STATE OF OHIO                     )                      IN THE COURT OF APPEALS
                                  )ss:                   NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                            C.A. No.    27553

        Appellee

        v.                                               APPEAL FROM JUDGMENT
                                                         ENTERED IN THE
ROYCE A. COLBURNE                                        COURT OF COMMON PLEAS
                                                         COUNTY OF SUMMIT, OHIO
        Appellant                                        CASE No.   CR 2014 04 1035

                                 DECISION AND JOURNAL ENTRY

Dated: October 21, 2015



        MOORE, Judge.

        {¶1}     Defendant-Appellant Royce Colburne appeals from the judgment entry of the

Summit County Court of Common Pleas. We affirm in part, and reverse in part.

                                                    I.

        {¶2}     In April 2014, Mr. Colburne was indicted on two counts of aggravated trafficking

in drugs (one count involving hydromorphone and one count involving oxycodone) in violation

of R.C. 2925.03(A)(C)(1) and             two counts of aggravated possession of drugs (one count

involving hydromorphone and one count involving oxycodone) in violation of R.C.

2925.11(A)(C)(1). Each of the foregoing charges included an attendant forfeiture specification

and was a third-degree felony. Additionally, Mr. Colburne was charged with one count of illegal

use or possession of drug paraphernalia in violation of R.C. 2925.14(C)(1), a fourth-degree

misdemeanor, and one count of possession of marijuana in violation of R.C. 2925.11(A)(C)(3), a

minor misdemeanor. Ultimately, Mr. Colburne pleaded guilty to the indictment. Mr. Colburne
                                                 2


filed a motion to merge the sentences for the four felony charges, which the trial court denied at

the time of sentencing. The trial court, in its sentencing entry, placed Mr. Colburne on two years

of community control and indicated that, if he violated community control, he would be

sentenced to an aggregate term of 30 months in prison.

       {¶3}    Mr. Colburne has appealed, raising three assignments of error for our review.

                                                II.

                                 ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED WHEN IT IMPOSED SEPARATE SENTENCES
       FOR OFFENSES THAT AROSE FROM THE SAME CONDUCT, WERE NOT
       COMMITTED SEPARATELY OR WITH SEPARATE ANIMUS, AND
       SHOULD HAVE BEEN MERGED FOR SENTENCING PURPOSES UNDER
       R.C. 2941.25.

       {¶4}    Mr. Colburne asserts in his first assignment of error that the trial court erred in

imposing separate sentences for allied offenses. Specifically he argues that, “[t]he [t]rial [c]ourt

failed to properly address [his] request that his felony charges merge for purposes of

sentencing[.]” Additionally, he broadly asserts that his sentences on the four felony charges

merge, but only specifically discusses in any detail the merger of his sentences for trafficking

with his sentences for possession.

       {¶5}    “We ‘apply a de novo standard of review in reviewing a trial court’s R.C. 2941.25

merger determination.’” State v. Evett, 9th Dist. Medina No. 14CA0008-M, 2015-Ohio-2722, ¶

35, quoting State v. Williams, 134 Ohio St. 3d 482, 2012-Ohio-5699, ¶ 28. Nonetheless, “[i]t is

the defendant’s burden to establish his or her entitlement to the protections of Section 2941.25.”

State v. Stoddard, 9th Dist. Summit No. 27426, 2015-Ohio-3750, ¶ 38, quoting State v. Dembie,

9th Dist. Lorain No. 14CA010527, 2015-Ohio-2888, ¶ 8. R.C. 2941.25 provides that:
                                                  3


           (A) Where the same conduct by defendant can be construed to constitute two or
           more allied offenses of similar import, the indictment or information may contain
           counts for all such offenses, but the defendant may be convicted of only one.

           (B) Where the defendant’s conduct constitutes two or more offenses of dissimilar
           import, or where his conduct results in two or more offenses of the same or
           similar kind committed separately or with a separate animus as to each, the
           indictment or information may contain counts for all such offenses, and the
           defendant may be convicted of all of them.

           {¶6}   In State v. Ruff, 143 Ohio St. 3d 114, 2015-Ohio-995, the Supreme Court of Ohio

clarified how courts are to determine whether offenses are allied within the meaning of the

statute. “At its heart, the allied-offense analysis is dependent upon the facts of a case because

R.C. 2941.25 focuses on the defendant’s conduct. [Thus, t]he evidence at trial or during a plea

or sentencing hearing will reveal whether the offenses have similar import.” Evett at ¶ 36,

quoting Ruff at ¶ 26. “[C]ourts must ask three questions when [a] defendant’s conduct supports

multiple offenses: (1) Were the offenses dissimilar in import or significance? (2) Were they

committed separately? and (3) Were they committed with separate animus or motivation? An

affirmative answer to any of the above will permit separate convictions.” Evett at ¶ 36, quoting

Ruff at ¶ 31. “[T]wo or more offenses of dissimilar import exist within the meaning of R.C.

2941.25(B) when the defendant’s conduct constitutes offenses involving separate victims or if

the harm that results from each offense is separate and identifiable.” Evett at ¶ 36, quoting Ruff

at ¶ 26.

           {¶7}   Because this case was resolved via a plea agreement, the factual background in

the record is somewhat limited. Nonetheless, the presentence investigation report (“PSI”) states

that:

           [Mr. Colburne] was arrested on April 11, 2014 by the Akron Police Department
           under the following summarized circumstance[s] as contained in the police report:

           The SNUD Unit wished to serve a search warrant upon [Mr. Colburne’s]
           apartment residence on Cromwell Drive, noting [Mr. Colburne] had been the
                                                4


       target of a previous narcotics investigation at the same address. [Mr. Colburne]
       was located as he drove his Trailblazer. He ran two stop signs, prompting the
       officers to initiate a traffic stop.

       Approaching [Mr. Colburne], the officers could see a baggie protruding from [his]
       sweatshirt pocket. The baggie was recovered and found to contain thirty-one 10
       mg oxycodone pills. The officers further found twenty-four hydromorphone pills,
       one hundred thirty-nine 5 mg oxycodone pills, and 7.7 grams of marijuana.

       [Mr. Colburne] was taken into custody and returned to his residence, where the
       search warrant was executed. Two mason jars were found containing 10 mg of
       marijuana, after [Mr. Colburne] stated it was in the closet.

       After receiving his rights, [Mr. Colburne] said he had purchased the pills that
       were found on him from a male he would not identify. He said he sold the pills to
       support his percocet addiction. He stated his live-in girlfriend had no knowledge
       of what he was doing.

       {¶8}    During the sentencing hearing, the State clarified that, “[i]mmediately prior to the

execution of * * * that warrant at [Mr. Colburne’s] home he had 32 [o]xycodone pills in his

pocket, $415 in the car, 139 [o]xycodone pills more in the car. He also had hydromorphone and

marijuana.” Mr. Colburne did not object to the State’s foregoing recitation of events.

       {¶9}    As noted above, in addition to his two misdemeanor convictions, Mr. Colburne

was convicted of two counts of aggravated trafficking in drugs (one count involving

hydromorphone and one count involving oxycodone) and two counts of aggravated possession of

drugs (one count involving hydromorphone and one count involving oxycodone). Prior to

sentencing, Mr. Colburne filed a motion seeking merger of the related aggravated trafficking and

aggravated possession charges and merger of the hydromorphone charges and oxycodone

charges for the possession offenses and trafficking offenses.

       {¶10} At sentencing, the trial court explicitly denied his motion and sentenced Mr.

Colburne on all counts. According to the judgment of conviction, the trial court placed Mr.

Colburne on two years of community control and indicated that, if he violated community

control, he would be sentenced to an aggregate term of 30 months in prison. The entry reflects
                                                  5


that Mr. Colburne would receive 12 months on each aggravated trafficking charge (counts one

and two) and six months on each aggravated possession charge (counts three and four), and 30

days in jail on the drug paraphernalia charge (count five). Counts one through three were to be

served consecutively to each other and counts four and five were to be served concurrent with

each other and with counts one through three.1

       {¶11} On appeal, without any citations to any law or authority, Mr. Colburne asserts the

trial court failed “to properly address the issue of merger of the counts[.]” Given Mr. Colburne’s

limited and undeveloped argument on this point, and the fact that the trial court specifically

denied his motion, we see no basis for concluding that the trial court failed to properly address

merger at the time of sentencing. Mr. Colburne has not pointed us to any authority requiring the

trial court to detail the reasons for denying a motion for merger of offenses. Whether the trial

court was correct in concluding that the offenses do not merge is a separate and distinct issue

from whether the trial court properly addressed the issue of merger.

       {¶12} With respect to Mr. Colburne’s argument concerning the merger of the aggravated

trafficking charge of hydromorphone (count one) and the aggravated possession of

hydromorphone charge (count three), the State has conceded on appeal that the sentences for

those two offenses should merge.

       {¶13}     R.C. 2925.03(A)(2) provides that “[n]o person shall knowingly * * * [p]repare

for shipment, ship, transport, deliver, prepare for distribution, or distribute a controlled substance

or a controlled substance analog, when the offender knows or has reasonable cause to believe

that the controlled substance or a controlled substance analog is intended for sale or resale by the



       1
        With respect to count six, the possession of marijuana charge, the trial court ordered Mr.
Colburne to pay a fine.
                                                6


offender or another person.” Pursuant to R.C. 2925.03(C)(1), “[i]f the drug involved in the

violation is any compound, mixture, preparation, or substance included in schedule I or schedule

II, with the exception of marihuana, cocaine, L.S.D., heroin, hashish, and controlled substance

analogs, whoever violates division (A) of this section is guilty of aggravated trafficking in

drugs.” R.C. 2925.11(A) provides that “[n]o person shall knowingly obtain, possess, or use a

controlled substance or a controlled substance analog.” R.C. 2925.11(C)(1) states that, “If the

drug involved in the violation is a compound, mixture, preparation, or substance included in

schedule I or II, with the exception of marihuana, cocaine, L.S.D., heroin, hashish, and

controlled substance analogs, whoever violates division (A) of this section is guilty of aggravated

possession of drugs.”    Hydromorphone2 is a Schedule II controlled substance.           See R.C.

2925.01(A); R.C. 3719.01(C), (BB); R.C. 3719.41(A)(1)(k).

       {¶14} In conceding error, the State acknowledges that there was only one set of 24 pills

of hydromorphone found, and thus, the same pills formed the basis for both the trafficking and

the possession charges. In light of the limited factual record, we agree that Mr. Colburne’s

conduct of possessing the hydromorphone pills was the same conduct that resulted in his

conviction for trafficking in hydromorphone.        Further there is nothing to suggest that Mr.

Colburne possessed a separate animus that would allow for Mr. Colburne to be sentenced on

both counts. Thus, we agree that the trial court erred in sentencing Mr. Colburne on both counts

one and three.




       2
        Oxycodone is also a Schedule II controlled substance. See R.C. 2925.01(A); R.C.
3719.01(C), (BB); R.C. 3719.41(A)(1)(n).
                                                   7


       {¶15} Mr. Colburne also maintains that the sentences for aggravated trafficking in

oxycodone (count two) and aggravated possession of oxycodone (count four) should also merge.

The State does not concede error on this issue. The State points out that Mr. Colburne possessed

thirty-one or thirty-two3 10 mg oxycodone pills and one hundred thirty-nine 5 mg oxycodone

pills. The smaller quantity was initially found on his person, and the larger quantity was

thereafter found in his vehicle. Thus, on appeal, the State essentially argues that, with respect to

the oxycodone charges, Mr. Colburne was not convicted of trafficking and possessing the same

oxycodone pills. Mr. Colburne’s argument on this point is very limited. He has not explained

why the oxycodone offenses should be treated like the hydromorphone offenses when the

oxycodone offenses involve two separate sets of pills of different quantities and dosages found in

different locations and the hydromorphone offenses involve only one. Given that one amount of

one dosage of oxycodone was found on his person, and another larger amount of a different

dosage of oxycodone was found in his car, one could reasonably infer that he had a separate

animus for possessing the different quantities.        Further, in light of Mr. Colburne’s limited

argument, we cannot say that he has demonstrated that the trial court erred in sentencing him for

both aggravated trafficking in oxycodone and aggravated possession of oxycodone.

       {¶16} With respect to whether the sentences for the oxycodone offenses and the

hydromorphone offenses should have merged (e.g. whether the sentence for the aggravated

trafficking of oxycodone would merge with the sentence for the aggravated trafficking of

hydromorphone), we conclude that Mr. Colburne has not adequately developed an argument on

this issue. Instead, Mr. Colburne has cited general propositions of law, recited the facts, and

generally alleged that the trial court “improperly convicted [Mr.] Colburne of four separate


       3
           The PSI refers to 31 but the sentencing transcript refers to 32.
                                                8


charges through its sentencing entry[]” due to a “shotgun indictment[.]” At no point has Mr.

Colburne applied the law to the facts of this case and explained how the trial court erred. Mr.

Colburne has offered no analysis explaining why the sentences for these offenses should merge

when they involve different drugs. See State v. Helmick, 9th Dist. Summit No. 27179, 2014-

Ohio-4187, ¶ 26, quoting State v. Williams,4th Dist. Scioto No. 11CA3408, 2012-Ohio-4693, ¶

85. (“Generally, ‘[c]rimes relating to different controlled substances are of dissimilar import and

do not merge.’”). “If an argument exists that can support this [portion of this] assignment of

error, it is not this [C]ourt’s duty to root it out.” Cardone v. Cardone, 9th Dist. Summit No.

18349, 1998 WL 224934, *8 (May 6, 1998).

       {¶17} In summary, Mr. Colburne’s first assignment of error is sustained in part and

overruled in part.   The trial court erred in sentencing Mr. Colburne for both aggravated

trafficking in hydromorphone and aggravated possession of hydromorphone. Upon remand, the

State shall elect which of the two offenses it wishes to pursue for sentencing, and the trial court

shall conduct a de novo sentencing hearing on that charge. See State v. Wilson, 129 Ohio St. 3d
214, 2011-Ohio-2669, ¶ 15, 18.

                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT COMMITTED REVERSIBLE AND PLAIN ERROR BY
       SENTENCING [MR.] COLBURNE TO CONSECUTIVE SENTENCES IN
       VIOLATION OF R.C. 2929.14(C).

       {¶18} Mr. Colburne asserts in his second assignment of error that the trial court failed to

make the appropriate findings pursuant to R.C. 2929.14(C) at the sentence hearing or in the

sentencing entry. We agree.

       {¶19} The trial court ordered counts one (aggravated trafficking in hydromorphone),

two (aggravated trafficking in oxycodone), and three (aggravated possession of hydromorphone)
                                                  9


to be served consecutively. Above, we concluded that the sentences for counts one and three

should merge. Nonetheless, the sentence for count two was unaffected by that analysis and so

this issue of whether the trial court complied with R.C. 2929.14(C) is still before us.

       {¶20} “A plurality of the Supreme Court of Ohio held that appellate courts should

implement a two-step process when reviewing a felony sentence.” State v. Blackert, 9th Dist.

Summit Nos. 27314, 27315, 2015-Ohio-2248, ¶ 7, quoting State v. Bulls, 9th Dist. Summit No.

27029, 2015-Ohio-276, ¶ 26, quoting State v. Clayton, 9th Dist. Summit No. 26910, 2014-Ohio-

2165, ¶ 43, citing State v. Kalish, 120 Ohio St. 3d 23, 2008-Ohio-4912, ¶ 26. “The first step,

reviewed de novo, is to ensure that the trial court complied with applicable rules and statutes in

imposing the sentence.” Blackert at ¶ 7, quoting Bulls at ¶ 26, quoting Clayton at ¶ 43. “If the

first step is satisfied, the second [step] is to review the term of imprisonment for an abuse of

discretion.” Blackert at ¶ 7, quoting Bulls at ¶ 26, quoting Clayton at ¶ 43.

       {¶21} R.C. 2929.14(C)(4) provides:

       If multiple prison terms are imposed on an offender for convictions of multiple
       offenses, the court may require the offender to serve the prison terms
       consecutively if the court finds that the consecutive service is necessary to protect
       the public from future crime or to punish the offender and that consecutive
       sentences are not disproportionate to the seriousness of the offender’s conduct and
       to the danger the offender poses to the public, and if the court also finds any of the
       following:

       (a) The offender committed one or more of the multiple offenses while the
       offender was awaiting trial or sentencing, was under a sanction imposed pursuant
       to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or was under post-
       release control for a prior offense.

       (b) At least two of the multiple offenses were committed as part of one or more
       courses of conduct, and the harm caused by two or more of the multiple offenses
       so committed was so great or unusual that no single prison term for any of the
       offenses committed as part of any of the courses of conduct adequately reflects
       the seriousness of the offender’s conduct.

       (c) The offender’s history of criminal conduct demonstrates that consecutive
       sentences are necessary to protect the public from future crime by the offender.
                                                10


       {¶22} “With exceptions not relevant here, if the trial court does not make the factual

findings required by R.C. 2929.14(C)(4), then ‘a prison term, jail term, or sentence of

imprisonment shall be served concurrently with any other prison term, jail term, or sentence of

imprisonment imposed by a court of this state, another state, or the United States.’” State v.

Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177, ¶ 23, quoting R.C. 2929.41(A). “When imposing

consecutive sentences, a trial court must state the required findings as part of the sentencing

hearing[; h]owever, a word-for-word recitation of the language of the statute is not required[.]”

State v. Kilmire, 9th Dist. Summit Nos. 27319, 27320, 2015-Ohio-665, ¶ 16, quoting Bonnell at ¶

29. “[A]s long as the reviewing court can discern that the trial court engaged in the correct

analysis and can determine that the record contains evidence to support the findings, consecutive

sentences should be upheld.” Kilmire at ¶ 16, quoting Bonnell at ¶ 29. “[T]he court should also

incorporate its statutory findings into the sentencing entry.” Kilmire at ¶ 16, quoting Bonnell at ¶

29.

       {¶23} The parties do not dispute that at the sentencing hearing, the trial court failed to

explicitly make the required findings using the language in the statute. However, the State

argues that one can infer from the trial court’s statements at sentencing that it made the required

findings. See Bonnell at ¶ 33. At sentencing, the trial court pointed out that Mr. Colburne had

pleaded guilty to four felonies and two misdemeanors. The State maintains that this indicates

that the trial court found that the crimes “were committed as part of one or more courses of

conduct, and the harm caused by two or more of the multiple offenses so committed was so great

or unusual that no single prison term for any of the offenses committed as part of any of the

courses of conduct adequately reflects the seriousness of the offender’s conduct.”             R.C.

2929.14(C)(4)(b).    Additionally, it noted that Mr. Colburne has previously successfully
                                                 11


completed intervention in lieu of conviction, but nonetheless committed the crimes at issue.

Thus, the trial court expressed concern that Mr. Colburne “knew what [he] was doing when [he]

got involved with this again.” The State argues that the foregoing indicates that the trial court

found that, consecutive sentences were necessary to protect the public from future crime, and

were “not disproportionate to the seriousness of the offender’s conduct and to the danger the

offender poses to the public.” R.C. 2929.14(C)(4). Finally, near the end of the sentencing

hearing, the trial court commented on Mr. Colburne’s poor driving record, but nonetheless

assured him that he could have driving privileges for work and to visit his children. The State

maintains that the trial court’s comments about Mr. Colburne’s driving record indicate that the

trial court found that his “history of criminal conduct demonstrates that consecutive sentences

are necessary to protect the public from future crime[.]” R.C. 2929.14(C)(4)(c).

       {¶24} We are not persuaded by the State’s argument. We conclude that the State’s

argument reads far too much into the trial court’s limited statements. For instance, we cannot

say that the trial court’s statement listing Mr. Colburne’s offenses warrants a conclusion that the

trial court made a finding under R.C. 2929.14(C)(4)(b), or the trial court’s comments about Mr.

Colburne’s driving record warrant a conclusion that the trial court made a finding under R.C.

2929.14(C)(4)(c). After reviewing the sentencing transcript and PSI, we conclude that the trial

court failed to make the required findings pursuant to R.C. 2929.14(C)(4). Further, the trial court

failed to incorporate any findings into its sentencing entry. Thus, the trial court’s decision to run

the sentences at issue consecutively was contrary to law. See Bonnell, 140 Ohio St. 3d 209,

2014-Ohio-3177, ¶ 37.

       {¶25} Given the foregoing, we sustain Mr. Colburne’s assignment of error, vacate the

affected sentence, and remand the matter to the trial court for resentencing. See id.
                                                12


                               ASSIGNMENT OF ERROR III

       THE TRIAL COURT COMMITTED REVERSIBLE AND PLAIN ERROR BY
       NOT NOTIFYING [MR.] COLBURNE OF THE CONSEQUENCES OF
       VIOLATING COMMUNITY CONTROL AS REQUIRED BY R.C.
       2929.19(B)(4).

       {¶26} Mr. Colburne asserts in his third assignment of error that the trial court erred in

failing to notify him of the consequences of violating community control as required by R.C.

2929.19(B)(4).

       {¶27} R.C. 2929.19(B)(4) provides that:

       If the sentencing court determines at the sentencing hearing that a community
       control sanction should be imposed and the court is not prohibited from imposing
       a community control sanction, the court shall impose a community control
       sanction. The court shall notify the offender that, if the conditions of the sanction
       are violated, if the offender commits a violation of any law, or if the offender
       leaves this state without the permission of the court or the offender’s probation
       officer, the court may impose a longer time under the same sanction, may impose
       a more restrictive sanction, or may impose a prison term on the offender and shall
       indicate the specific prison term that may be imposed as a sanction for the
       violation, as selected by the court from the range of prison terms for the offense
       pursuant to section 2929.14 of the Revised Code.

       {¶28} In discussing the statute when it was numbered as R.C. 2929.19(B)(5), the

Supreme Court of Ohio concluded that “a trial court sentencing an offender to a community

control sanction is required to deliver the statutorily detailed notifications at the sentencing

hearing.” State v. Brooks, 103 Ohio St. 3d 134, 2004-Ohio-4746, ¶ 15.

       {¶29} While the trial court did discuss the prison terms it would impose, it did not

otherwise inform Mr. Colburne of the statutorily required notifications under R.C.

2929.19(B)(4). The trial court did not notify Mr. Colburne that violating the conditions of

community control, violating another law, or leaving the state without permission could result in

additional sanctions, including the prison terms outlined by the trial court.            See R.C.

2929.19(B)(4). See State v. Jones, 6th Dist. Lucas No. L-03-1321, 2005-Ohio-5736, ¶ 14. Even
                                                 13


though the required language is contained in the sentencing entry, it is insufficient to meet the

notification requirement because Brooks requires the notification take place at the sentencing

hearing. See Brooks at ¶ 15. While Brooks indicates that generally a remand for resentencing in

these cases is inappropriate, it did so with the understanding that the majority of cases would

involve appeals from violations of community control, at which point the mandated notifications

would not serve their intended purpose. See Brooks at ¶ 33. Here, however, Mr. Colburne has

not yet violated community control, and so we conclude resentencing to include the required

notification would be appropriate. See Jones at ¶ 15; State v. Moore, 6th Dist. Ottawa No. OT-

04-034, 2005-Ohio-1579, ¶ 32; but see State v. Williard, 5th Dist. Coshocton No. 04CA010,

2004-Ohio-5880, ¶ 18-23 (concluding that this type of argument was premature when the

defendant did not have community control revoked or prison imposed).

       {¶30} We note that Mr. Colburne also states at the end of his brief that the “sentencing

colloquy failed to include a notification of post[-]release control.” Because we have already

decided that his sentence must be reversed, and this limited argument is beyond the scope of his

assignment of error, we decline to address this issue. The trial court can address this issue when

it conducts Mr. Colburne’s new sentencing hearing.

       {¶31} Mr. Colburne’s third assignment of error is sustained to the extent that he asserts

that the trial court failed to give the appropriate R.C. 2929.19(B)(4) notification at the sentencing

hearing.

                                                III.

       {¶32} Mr. Colburne’s first assignment of error is sustained in part and overruled in part.

Specifically, counts one and three must merge for purposes of sentencing, and thus the sentences

on those two counts are vacated. The State must elect which count to pursue for purposes of
                                                14


sentencing and the trial court must conduct a de novo sentencing hearing on that count. Further,

Mr. Colburne’s second assignment of error and stated third assignment of error are sustained.

                                                                        Judgment affirmed in part,
                                                                                  vacated in part,
                                                                                 reversed in part,
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed equally to both parties.




                                                     CARLA MOORE
                                                     FOR THE COURT



HENSAL, P. J.
SCHAFER, J.
CONCUR.
                                       15


APPEARANCES:

CHRISTOPHER M. VANDEVERE, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.